Citation Nr: 1220774	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-27 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE
 
Entitlement to service connection for posttraumatic stress disorder (PTSD).
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
E. I. Velez, Counsel
 
 
INTRODUCTION
 
The Veteran had active military service from February 1967 to January 1975.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 
 
 
FINDINGS OF FACT
 
1.  The claimed stressors are consistent with the places, types, and circumstances of the Veteran's service. 
 
2.  A VA psychologist has confirmed that the claimed stressors are adequate to support a diagnosis of PTSD. 
 
 
CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
VCAA
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary. 
 
Governing Law and Regulation
 
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
 
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 
 
In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011). 
 
Moreover, under 38 CFR § 3.304(f)(3) (2011), service connection for PTSD may also be granted if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA. 
 
The criteria to diagnose PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted.
 
The Veteran seeks service connection for PTSD.  He alleges his stressors are related to his service in Vietnam.  He specifically described his stressors to include running over a Vietnamese child while driving a truck; seeing Airborne Division security forces shooting at women and children; being hit by rockets and mortars; and seeing a fellow soldier killed.
 
Private treatment records of November 2006 note the Veteran reported his best friend got killed in Vietnam.  A diagnosis of PTSD secondary to Vietnam was noted.  
 
On VA examination of April 2007, the Veteran reported as stressors running over a child with his truck while serving in Vietnam; seeing women and children being shot by a soldier; and receiving mortar and rocket attacks.  He reported that while in service, he was very nervous all the time and worried due to these stressors.  
 
A February 2012 letter from a therapist with the Vet Center states that the Veteran has PTSD based on his reports of mortar attacks, killing a small child with his truck, and seeing fellow soldiers be killed.  
 
The RO has attempted to corroborate the reported stressors.  A response from the U.S. Army & Joint Services Records Research Center (JSSRC) states that the Veteran's unit came under mortar attack in September 1969, but there were no casualties.  

Service personnel records show the Veteran served in Vietnam in September 1969 as a rifleman.  His DD-214 show his specialty was Light Weapons Infantryman.  He was not awarded any badge or decoration indicative of his participation in combat, such as the Combat Infantryman's Badge or the Purple Heart Medal.  

After reviewing the evidence of record the Board finds the Veteran to be credible.  His allegations concerning his stressors of mortar attacks are consistent with his service personnel records and are deemed consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  It has been confirmed that his unit came under mortar attack at least once while he was stationed in Vietnam.  Additionally, the Veteran's accounts have remained consistent throughout the record.  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that he was exposed to mortar attacks during active service. 
 
With respect to whether there is a valid diagnosis of PTSD linked to this confirmed stressor, while the April 2007 VA examiner did not provide a direct nexus opinion, he found the Veteran to be credible, noted the stressors related by the Veteran which have now been accepted as credible by the Board, and based on those reported stressors, diagnosed PTSD.  Moreover, the record contains the diagnosis by private physician stating that the Veteran has PTSD secondary to Vietnam, and a Vet Center's therapist's opinion that the Veteran's PTSD is related to his experiences in Vietnam.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is supportive of a diagnosis of PTSD linked to his in-service stressor. 
 
In sum, the evidence of record contains medical evidence establishing a diagnosis of PTSD, credible supporting evidence that an in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  Accordingly, the Board concludes that service connection for PTSD is warranted. 
 
The appeal is granted.


ORDER
 
Entitlement to service connection for PTSD is granted.
 
 
____________________________________________
DEREK. R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


